Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-14, 16 and 17
None of the prior art of record teaches or suggests an imaging system comprising a seal member between the developing roller and the photoreceptor, and an air discharge path comprising an inlet located outside the conveying path, the inlet to communicate with the developing chamber in the casing, an outlet located between the developing roller and the photoreceptor, and located between the developing roller and the seal member, the outlet to discharge air to a position between the developing roller and the photoreceptor, and an intermediate portion located outside the casing between the inlet and the outlet.
Claims 15 and 18-20
None of the prior art of record teaches or suggests an imaging system comprising a seal member between the developing roller and the photoreceptor, and an air discharge path comprising an inlet located outside the conveying path, the inlet to communicate with the developing chamber in the casing, an outlet located between the developing roller and the photoreceptor, and located between the developing roller and the seal member, the outlet to discharge air to a position between the developing roller and the photoreceptor, and the outlet located upstream, in the rotational direction of the developing roller, of the point of closest approach and downstream, in the rotational direction of the developing roller, of the regulation member, and an intermediate portion located outside the casing between the inlet and the outlet.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/12/22